Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148
USPQ 459 (1966), that are applied for establishing a background for determining 
obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 

obviousness or nonobviousness. 
Claims 1-2, 7-12 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US Pub # 2019/0057743).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Lee teaches a semiconductor memory device comprising: 
a plurality of memory cells (see Fig. 1, 5-8 and paragraph 0031, 0042-0045, 0054-0086 where block 110 is memory cells array); 
a first circuit configured to convert first data into 5second data; (see Fig. 1, 5-8 and paragraph 0031, 0042-0045, 0054-0086 where block 143A convert to second data) and
 a second circuit configured to perform a write operation on the memory cells based on the second data (see Fig. 1, 5-8 and paragraph 0031, 0042-0045, 0054-0086 where converted data DATA_CONV written to memory 110).  
Even though Lee teaches converting first data into 5second data but silent exclusively about convert first data into 5second data relating to an order of thresholds of the memory cells. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Lee where data bits are converting based on threshold voltage value (see paragraph 0065-0074, 0089) in order to have stable program and reading operation (see Paragraph 0006).
Regarding claim 2, Lee teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Lee further teaches wherein the second data includes a plurality of third data items each defining a relationship between thresholds of two memory cells (see Fig. 1, 5-8 and paragraph 0031, 0042-0045).  

Lee further teaches wherein the second circuit refrains from performing a write operation on only a memory cell in a lowest place of- 78 - the order of thresholds of the memory cells (see Fig. 1, 5-8 and paragraph 0031, 0042-0045, 0054-0057).  

Regarding claim 8, Lee teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Lee further teaches wherein the second circuit performs a write operation on only a memory cell in a different place of the order of 5thresholds of the memory cells from the second data (see Fig. 1, 5-8 and paragraph 0031, 0042-0045, 0054).  

Regarding claim 9, Lee teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Lee further teaches wherein when performing a write operation on the memory cells, the second circuit applies different voltages in 10accordance with the order of thresholds of the memory cells in an initial voltage application (see Fig. 1, 5-8 and paragraph 0031, 0042-0045).  

Regarding claim 10, Lee teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Lee further teaches wherein the second circuit performs a write operation on each of subgroups which the memory cells are 15divided into (see Fig. 1, 5-8 and paragraph 0031, 0042-0047).  

Regarding independent claim 11, Lee teaches a memory system comprising: a controller including a first circuit configured to convert first data into second data (see Fig. 1, 5-8 and paragraph 0031, 0042-0045, 0054-0086 where block 143A convert to second data); and  
20a semiconductor memory device including the memory cells and a second circuit configured to perform a write operation on the memory cells based on the second data transmitted from the controller 
Even though Lee teaches converting first data into 5second data but silent exclusively about convert first data into 5second data relating to an order of thresholds of a plurality of memory cells. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Lee where data bits are converting based on threshold voltage value (see paragraph 0065-0074, 0089) in order to have stable program and reading operation (see Paragraph 0006).
  Regarding claim 12, Lee teaches all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Lee further teaches wherein 25the second data includes a plurality of third data items each defining a relationship between thresholds of two memory cells (see Fig. 1, 5-8 and paragraph 0031, 0042-0045).  

Regarding claim 17, Lee teaches all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Lee further teaches wherein the second circuit refrains from performing a write operation on only a memory cell in a lowest place of the 15order of thresholds of the memory cells (see Fig. 1, 5-8 and paragraph 0031, 0042-0045, 0054-0059).  

Regarding claim 18, Lee teaches all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Lee further teaches wherein the second circuit performs a write operation on only a memory cell in a different place of the order of thresholds of the memory cells from the second data (see Fig. 1, 5-8 and paragraph 0031, 0042-0045).  

Lee further teaches wherein when performing a write operation on the memory cells, the second circuit applies different voltages in accordance with the order of thresholds of the memory cells in an initial voltage application (see Fig. 1, 5-8 and paragraph 0031, 0042-0045, 0054).  

Regarding claim 20, Lee teaches all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Lee further teaches wherein the second circuit performs a write operation on each of subgroups which the memory cells are divided into (see Fig. 1, 5-8 and paragraph 0031, 0042-0045, 0054-0071).

Allowable Subject Matter
Claims 3-6, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3, 13 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
wherein the second circuit includes a first latch group 15to store write data, a second latch group to store read data read from the memory cells, and a third latch group to store read data supplied from the second latch group, and performs an arithmetic operation to select a write target memory cell based on the second data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824